Citation Nr: 0910335	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  00-13 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.	Entitlement to service connection for an anxiety disorder, 
including post-traumatic stress disorder (PTSD).

2.	Entitlement to service connection for chronic tendonitis 
of the right elbow.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The Veteran served on active duty from September 1988 to 
April 1997.

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The case was remanded by the Board in August 2006.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the time of the August 2006 remand by the Board, it was 
requested that psychiatric and orthopedic examinations be 
conducted.  The Veteran was scheduled for examinations on two 
occasions, but was not able to report.  After the first, he 
submitted a request that the examination be rescheduled, but 
he did not report for the re-scheduled examination in March 
2008.  In May 2008, the Board received correspondence 
relating to a change in the Veteran's address.  At that time, 
he stated that he had verbally told the medical center about 
the change in address, but March 2008 examination notice was 
sent to his old address, as was the supplemental statement of 
the case furnished after the Veteran failed to report for 
that examination.  Under these circumstances, the Board 
believes that the Veteran should be re-scheduled for the 
ordered examinations, with notification being sent to the 
address listed in the May 2008 correspondence.  

In addition, with the documents submitted concerning the new 
address, appellant also provided release forms for two 
private care providers who reportedly had treated him 
recently for anxiety.  An attempt to obtain those records 
should be undertaken.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should use the recently 
submitted authorization forms to 
attempt to obtain treatment records 
from the two private health care 
providers listed.  All attempts to 
obtain records should be documented.  

2.  Whether records are obtained or 
not, the RO should schedule the Veteran 
for a special psychiatric evaluation to 
ascertain the current nature and 
etiology of any acquired psychiatric 
disorder identified. For any disorder 
diagnosed, the examiner should be 
requested to render an opinion 
regarding whether it is at least as 
likely as not (probability 50 percent 
or greater) that the current disability 
may be related to the anxiety and PTSD 
noted while the Veteran was on active 
duty. The claims folder should be made 
available for review in connection with 
this examination. The examiner should 
provide complete rationale for all 
conclusions reached.  Care should be 
taken to assure that the notice of the 
examination is sent to his current 
address.

3.  The Veteran should be scheduled for 
an appropriate VA examination to 
ascertain the current extent and 
etiology of any right elbow disorder. 
The examiner should be requested to 
render an opinion regarding whether it 
is at least as likely as not 
(probability 50 percent or greater) 
that any current disability is related 
to the injury that the Veteran 
sustained while he was on active duty. 
The claims folder should be made 
available for review in connection with 
this examination. The examiner should 
provide complete rationale for all 
conclusions reached.  Care should be 
taken to assure that the notice of the 
examination is sent to his current 
address.

4.  Thereafter, the RO/AMC should 
readjudicate the issues on appeal.  If 
the determination remains unfavorable 
to the Veteran, he and his 
representative should be provided with 
a supplemental statement of the case 
(SSOC) that addresses all relevant 
actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered.  The Veteran 
should be given an opportunity to 
respond to the SSOC prior to returning 
the case to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

